Citation Nr: 9928869	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  94-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of 
mustard gas exposure, to include respiratory and skin 
disorders.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis, to include osteoarthritis of the lumbosacral 
spine.

5.  Whether a claim for service connection for 
osteoarthritis, to include osteoarthritis of the lumbosacral 
spine, is well grounded.

6.  Entitlement to service connection for osteoarthritis, to 
include osteoarthritis of the lumbosacral spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 1990, December 1990, 
and November 1993 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In the course of the development of the claims identified on 
the first page of this decision, the RO also, inter alia, 
granted service connection for post-traumatic stress disorder 
as of August 27, 1992; the veteran thereafter indicated 
disagreement with the assignment of that effective date and 
was furnished with a statement of the case as to that 
question.  He then requested, during the pendency of the 
appellate 

period, that his claim be withdrawn.  Following completion of 
the appellate period, he sought reinstatement of his appeal, 
indicating that he did not seek withdrawal of that claim.  
The act of withdrawal of a claim, however, terminates VA 
consideration of that claim; a request that VA consideration 
of the claim be "reinstated," in particular subsequent to the 
conclusion of the appellate period, cannot revive that claim, 
inasmuch as any such reinstatement would be contrary to the 
precepts and intentions of the statutory and regulatory 
provisions whereby finality attaches to unappealed claims.  
See 38 U.S.C.A. § 7105 (West 7105), and 38 C.F.R. §§ 3.104(a) 
(1998); see also 38 C.F.R. § 20.204 (1998).  Accordingly the 
issue of entitlement to an effective date earlier than August 
27, 1992, for the award of service connection for post-
traumatic stress disorder is not before the Board. 

The veteran, in the course of this appeal, also requested 
that a claim for service connection for a disability 
manifested by blurred vision be withdrawn from appellate 
consideration.  He thereafter requested service connection 
for residuals of an eye injury, to include residuals 
manifested by constricted field of vision.  As may be 
inferred from the above discussion, the issue of service 
connection for a disability manifested by blurred vision is 
no longer presented for appellate consideration.  The issue 
of entitlement to service connection for residuals of an eye 
injury has not been developed, as of this writing, for 
appellate consideration.  Neither issue is, accordingly, 
before the Board at this time.

The Board further notes that neither the veteran nor his 
accredited representative have, in the last four years, 
identified the issues of entitlement to service connection 
for respiratory and skin disorders, and for residuals of 
mustard gas exposure, as the subjects of appellate 
consideration.  The Board must point out, however, that these 
issues were developed for appellate review, and have not, as 
of this writing, been withdrawn from Board consideration.  
They are, accordingly, ready for appellate review, and such 
review will be accomplished at this time.  The Board also 
notes that consideration of these issues as identified on the 
first page of this decision satisfies due process concerns 
raised by Combee v. Brown, 7 Vet. App. 193 (1994), without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Finally, the Board notes that the veteran has alleged that 
service medical records, and specifically the report of a 
March 1946 separation medical examination, may in fact be the 
records of another serviceman.  He appears to base this 
contention on the fact that the separation examination report 
has an erroneous service number ([redacted], rather than the 
correct number, which was apparently [redacted]).  There is no 
evidentiary support for his allegation, and it is noted by 
the Board that the information contained on the separation 
examination report, such as date of birth, matches the 
information contained in other records associated with his 
claims folder.  Without more substantive evidence that the 
service medical records currently associated with his claims 
folder were done so in error, the Board must conclude that 
these records in fact reflect his medical status while in 
service, as memorialized on clinical documents.  The Board 
also finds that further development of his claim, so as to 
ascertain whether these records are in fact his records, or 
whether other service records may be available, has not been 
shown to be necessary, in the absence of evidence other than 
his unsupported allegations.


FINDINGS OF FACT

1.  A respiratory disorder is not shown in service.

2.  A skin disorder is not shown in service

3.  Inservice exposure to mustard gas is not shown.

4.  Service connection for arthritis was denied by the Board 
in June 1986.

5.  The evidence received by VA subsequent to June 1986, with 
regard to the question of entitlement to service connection 
for osteoarthritis, to include osteoarthritis of the 
lumbosacral spine, is new and material.


6. With regard to the veteran's claim for service connection 
for osteoarthritis, to include osteoarthritis of the 
lumbosacral spine, the elements of a well-grounded claim are 
present.

7.  Osteoarthritis, to include osteoarthritis of the 
lumbosacral spine, was not manifested in service or to a 
compensable degree within one year subsequent to separation 
therefrom, nor does the evidence demonstrate that lumbosacral 
spine osteoarthritis currently shown is related to service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a respiratory disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for a skin disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim for service connection for residuals of mustard 
gas exposure, to include respiratory and skin disorders, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.316 (1998).

4.  The Board's June 1986 decision, wherein service 
connection for arthritis was denied, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

5.  The evidence received subsequent to the Board's June 1986 
decision, wherein service connection for arthritis was 
denied, serves to reopen the veteran's claim for service 
connection for osteoarthritis, to include osteoarthritis of 
the lumbosacral spine.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


6.  A claim for service connection for osteoarthritis, to 
include osteoarthritis of the lumbosacral spine, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7.  Osteoarthritis, to include osteoarthritis of the 
lumbosacral spine, was not incurred in or aggravated by 
wartime service, nor may osteoarthritis, to include 
osteoarthritis of the lumbosacral spine, be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Respiratory Disorder, a Skin 
Disorder, and for Residuals of Mustard Gas Exposure

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria are not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  


a.  Service Connection for a Respiratory Disorder

The veteran's service medical records do not indicate the 
presence of any respiratory disorder.  A service treatment 
record dated in May 1945 shows complaints of chest soreness, 
and a diagnosis of acute catarrhal fever, but does not 
indicate that a respiratory disorder was discerned.  The 
report of the medical examination conducted pursuant to his 
separation from service, dated in March 1946, shows that his 
respiratory system was clinically evaluated as normal.  It is 
particularly noted that this report does not indicate the 
presence of any respiratory disorder, or inservice history 
thereof.  It is also noted that a chest X-ray conducted at 
that time was found to be negative.

It is unclear as to whether a respiratory disorder is 
currently manifested; in the statement of the case issued by 
the RO in November 1994 pertaining to this matter, it was 
noted that private medical records dated in July 1993 
indicate that the veteran has been accorded treatment for a 
respiratory disorder, otherwise unidentified.  No such 
records appear to be associated with the veteran's claims 
file at this time.  A summary of private hospitalization, 
dated in 1996, shows discharge diagnoses to include prior 
bronchitis.  However, the presence of records dated in 1993 
indicating the manifestation of a respiratory disorder, as 
referenced in the statement of the case, does not change the 
pertinent fact with regard to the veteran's claim, which is 
that the evidence does not demonstrate the presence of a 
respiratory disorder during service.  In the absence of an 
inservice disorder, the criteria enunciated by the Court in 
Caluza cannot be satisfied.  It therefore follows that the 
veteran's claim for service connection for a respiratory 
disorder is not well grounded.

b.  Service Connection for a Skin Disorder

With regard to the veteran's claim for service connection for 
a skin disorder, the Board notes that his service medical 
records do in fact demonstrate that skin problems were 
identified during his period of active service.  However, 
these 

records do not show that these problems were deemed to be 
manifestations of a skin disorder or disability; rather, they 
show that his skin problems were found to be symptomatic of 
syphilis.  Treatment records dated in August 1944 note the 
presence of a generalized macular coppery rash involving the 
trunk, the extremities and the palms; these records indicate 
impressions of syphilis or secondary lues.  The report of the 
medical examination conducted in conjunction with the 
veteran's separation from service, dated in March 1946, notes 
the history of syphilis in August 1944, but does not indicate 
the presence of any skin disorder, or history thereof; 
rather, it shows that the skin was clinically evaluated as 
normal.

The post service medical evidence first indicates the 
presence of a skin disorder in 1992; private clinical records 
dated in August 1992 show that the veteran was accorded 
treatment for a rash, brown spots and a lesion, and that he 
furnished a history at that time of having brown spots on his 
hands, arms, and back for many years.  The medical evidence, 
however, does not show that these skin problems were found to 
have been initially manifested during the veteran's service, 
which had concluded approximately 46 years previously, or 
that their presence in 1992 was in any manner related to 
service.  

In brief, while a skin disorder is currently manifested, the 
Board must find that the evidence does not demonstrate that 
any such disorder had been present during the veteran's 
active service.  Even if the Board were to assume, solely for 
the purpose of this discussion, that the skin problems shown 
during service were not symptomatic of the syphilis that had 
been diagnosed at that time, it must nonetheless be noted 
that the evidence still does not demonstrate that there is a 
nexus between any skin disorder shown during service and the 
skin problems currently manifested.  Likewise, the evidence 
does not demonstrate that his current skin problems are 
residuals of the syphilis.  (The Board notes that the veteran 
has not sought service connection for syphilis, and that no 
such claim is before the Board at this time.)

Since at least one (and possibly two) of the criteria 
enunciated by the Court in Caluza are not satisfied, it 
therefore follows that the veteran's claim for service 
connection for a skin disorder is not well grounded.


c.  Service Connection for Mustard Gas Exposure Residuals, to 
Include Respiratory and Skin Disorders

With regard to the veteran's claim for service connection for 
residuals of inservice exposure to mustard gas, the Board 
finds that the record is devoid of evidence demonstrating 
that any such exposure in fact transpired.  A service record 
dated in October 1944 shows that he satisfactorily completed 
training in "'Chemical Warfare Agents; Gas Mask Drill & Gas 
Chamber Exercises; Self Aid and Personal Decontamination; 
Care & Disinfection of the Gas Mask; Detection & 
Decontamination of Chemical Agents' at Charleston Navy Yard."  
While the veteran has cited this record as proof of inservice 
exposure to mustard gas, it must be pointed out that nowhere 
in this record is the term "mustard gas" used.  

In this regard, it is noted that the Office of the Under 
Secretary of Defense has indicated that the training in which 
the veteran engaged in October 1944, and referenced in the 
October 1944 service record, did not encompass training 
involving mustard gas.  In a statement dated in October 1994, 
the Deputy Under Secretary of Defense, Requirements and 
Resources, noted that "[t]raining in the use of the gas mask 
as is indicated on the copy of the [October 1944 record] you 
sent us was normally conducted using CN, a tear gas.  We have 
researched your claim of exposure to mustard gas and can find 
no record of chemical agent at Charleston Navy Yard."  The 
Under Secretary also indicated that "[w]e have also not been 
able to find anything in your medical or personnel records 
which would indicate that you were exposed to mustard gas."

The Board recognizes that a VA medical record dated in May 
1993 indicates a diagnostic impression of possible chemical 
exposure in World War Two.  This impression, however, does 
not appear to be based on clinical findings, but is evidently 
premised on the history furnished at that time by the 
veteran.  Accordingly, the diagnostic impression rendered at 
that time is of no probative 

value, and cannot provide the basis for finding that the 
veteran had been exposed to chemicals (that is, mustard gas) 
while in service.  See e.g., Godfrey v. Brown, 8 Vet. 
App. 113 (1995), and Owens v. Brown, 7 Vet. App. 429 (1995), 
in which cases the Court held that the Board is not required 
to accept uncorroborated testimony of a claimant, nor is the 
Board required to accept physicians' opinions based on a 
claimant's recitation of events.

In brief, the evidence does not demonstrate that the veteran 
was exposed to mustard gas during service, notwithstanding 
his allegations that respiratory and skin disorders that are 
currently manifested are the product of such exposure.  In 
the absence of evidence showing that he was exposed to 
mustard gas during service, any claim for service connection 
for the residuals of such exposure fails the test enunciated 
in Caluza.  The Board must therefore find that this claim is 
not well grounded.

d.  Conclusion

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of an inservice disability.  As indicated above, 
the Board, in the case at hand, has found that the evidence 
does not demonstrate that either a respiratory disorder or a 
skin disorder (other than one that was a symptom of syphilis) 
was manifested during service, or that during service there 
was exposure to mustard gas.  The Board must therefore 
conclude that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a 
respiratory disorder, a skin disorder, or residuals of 
mustard gas exposure could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claims for 
service connection for these disorders are not well grounded 
and are therefore denied, in accordance with the Court's 
decision in Edenfield.


Finally, the Board notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection for a 
respiratory disorder, a skin disorder, and residuals of 
mustard gas exposure, at any time.

II.  Service Connection for Osteoarthritis, to Include 
Osteoarthritis of the Lumbosacral Spine

The Court has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 1991).  "New" evidence means more than 

evidence that has not previously been included in the claims 
folder, and must be more than merely cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  See also Evans v. Brown, 9 Vet. App. 273, 
284 (1996), wherein the Court held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

a.  Whether New and Material Evidence Has Been Received

Service connection for arthritis was denied by the Board in a 
decision rendered in June 1986 following review of the 
evidence of record, which consisted primarily of the 
veteran's service medical records.  The Board noted at that 
time that these 

records did not demonstrate that arthritis had been 
manifested, and denied his claim based on that determination.

The evidentiary record received by VA subsequent to June 1986 
is extensive, and includes records indicating the presence of 
lumbosacral arthritis, possibly as early as 1955.  This 
evidence is new, in that it not only had not been previously 
associated with the veteran's claims folder, but also in that 
it presents new information, to the effect that arthritis is 
currently manifested, and may have been manifested for many 
years.  As indicated above, the Board, in June 1986, denied 
the veteran's claim for service connection for arthritis on 
the basis that the manifestation of that disability had not 
been demonstrated.  Since the new evidence pertains directly 
to the reason for the prior denial, it can also be deemed 
material in nature.  See Evans, supra.   The Board 
accordingly finds that the veteran's claim for service 
connection for osteoarthritis has been reopened.

b.  Whether the Claim is Well Grounded

Having determined that new and material evidence has been 
received, the next question that must be resolved by the 
Board is whether the veteran's claim is well grounded; see 
Elkins, supra, and Winters, supra.  As discussed previously 
in this decision, the Court has held that the threshold 
question that must be resolved with regard to each claim is 
whether the appellant has presented evidence that each claim 
is well grounded; that is, that each claim is plausible.  If 
he or she has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy, supra.  
See also Caluza, supra, wherein the Court held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the context of a claim initially premised on the 
submission of new and material evidence, the question of 
well-groundedness becomes relevant following a determination 
that such evidence has been received, and that the claim is 
reopened.  As discussed above, the Court, in Elkins and 
Winters, held that any subsequent consideration of the claim 
on the merits must be preceded by a finding that the claim is 
well grounded; that is, whether, considering all of the 
evidence, the claim is plausible.

In the instant case, the Board finds that the elements 
necessary to establish a well-grounded claim, as enunciated 
in Caluza, have been satisfied.  The evidence demonstrates 
the current manifestation of osteoarthritis, to include 
osteoarthritis classified as degenerative joint disease of 
the lumbosacral spine; the requirement that a current 
disability be shown is accordingly satisfied.  The evidence 
also demonstrates that the veteran incurred an inservice back 
injury, as indicated by statements from him and fellow former 
servicemen to the effect that he injured his back when he was 
swept overboard during a typhoon.  This evidence satisfies 
the requirement that a well-grounded claim must include an 
inservice disability.  Finally, the evidence demonstrates 
that a nexus between the veteran's inservice disability and 
his current disability has been posited; the report of a VA 
orthopedic examination conducted in December 1998 includes a 
finding that the veteran "has degenerative arthritis which 
well could have started at the time that he received this 
back injury on board ship."

Based on this evidence, the Board concludes that the 
veteran's claim for service connection for osteoarthritis, to 
include osteoarthritis of the lumbosacral spine, is well 
grounded.

c.  Whether Service Connection for Osteoarthritis, to Include 
Osteoarthritis of the Lumbosacral Spine, Can Be Granted

Having determined that the veteran's claim is well grounded, 
the Board notes that he has not referenced the presence of 
any pertinent records that are not already associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The Board also notes that this claim was initially presented 
to the Board as one in which the question was whether VA had 
received new and material evidence that 

would serve to reopen the claim.  In its December 1990 rating 
decision, wherein that matter was first adjudicated, the RO 
indicated that it had considered not only evidence submitted 
since the Board's June 1986 decision, but the evidence that 
had been of record at the time of that Board decision.  In 
view thereof, the Board, with regard to the current claim, 
finds that no prejudice attaches to its review of the 
reopened claim.  See Bernard, supra. 

As indicated above, the evidence demonstrates that 
osteoarthritis, to include osteoarthritis classified as 
degenerative joint disease of the lumbosacral spine, is 
currently manifested.  It must be noted, however, that this 
evidence is dated many years subsequent to the veteran's 
separation from service in 1946.  In fact, the medical 
evidence first demonstrates the presence of arthritis in 
approximately 1955; in a statement dated in April 1968, a 
private physician indicated that he had treated the veteran 
since 1955 for problems that included back pain.  Even if the 
Board were to assume, for the purpose of this discussion 
only, that the "back pain" that was treated in 1955 was a 
manifestation of arthritis, it remains unchallenged that the 
evidence does not demonstrate that arthritis was either 
manifested in service, or to a compensable degree within one 
year after separation from service.

Likewise, while the Board has found that a December 1998 VA 
examination report contains remarks with regard to any nexus 
between lumbosacral spine arthritis that is currently 
manifested and the veteran's service, to the extent that the 
claim is deemed to be well grounded, the Board must 
nonetheless conclude that the evidence does not demonstrate 
that there is a nexus between the post-service presence of 
arthritis, and in particular lumbosacral spine degenerative 
joint disease, and the veteran's military service.  The 
Board, in that regard, acknowledges that the medical record, 
beginning in 1968, includes numerous statements from private 
and VA physicians to the effect that the veteran's 
lumbosacral spine arthritis was etiologically related to an 
inservice injury.  The veteran has submitted buddy 
statements, dated many years subsequent to his period of 
service, describing the purported incident in which he 
allegedly injured his back during service.  The report 

of the VA orthopedic examination conducted in December 1998 
includes a statement from the examining physician as follows:  
"The question is asked by the Rating Board if there is any 
relationship to his back injury on board ship and his present 
condition.  The answer is yes.  There is a relationship.  He 
has degenerative arthritis which well could have started at 
the time that he received this back injury on board ship."

However, it must be emphasized that the clinical record, as 
opposed to the anecdotal record, does not in any manner 
demonstrate that the veteran injured his back during service 
(either as the result of being washed overboard, as he has 
claimed, or in any other circumstances).  Even if the Board 
were to assume, solely for the purpose of this decision, that 
the purported injury occurred, and that it occurred during 
combat, the Board would nonetheless have to conclude that it 
was acute and transitory in nature, and was resolved without 
residuals.  See 38 C.F.R. § 3.303(b) (1998).  The report of 
the service separation medical examination, dated in March 
1946 and in which the spine was clinically evaluated as 
normal, and which does not refer to any inservice injury or 
illness (other than syphilis), constitutes clear and 
convincing evidence that the veteran did not incur a chronic 
low back injury during service.  38 U.S.C.A. § 1154(b) (West 
1991).  The various opinions rendered by physicians, to the 
effect that arthritis, and specifically lumbosacral spine 
arthritis, is related to the veteran's service are based on 
the history recited by the veteran.  As previously noted, 
medical opinions based on history furnished by the claimant 
are not probative, and cannot provide the basis for finding 
that there is a nexus between osteoarthritis that is 
currently manifested and the veteran's service.  Godfrey, 
supra, and Owens, supra.  See also 38 C.F.R. § 3.303(d) 
(1998).  

In brief, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for osteoarthritis, to include osteoarthritis of 
the lumbosacral spine.  His claim, accordingly, fails.



ORDER

A claim for service connection for a respiratory disorder is 
not well grounded, and is accordingly denied.  A claim for 
service connection for a skin disorder is not well grounded, 
and is accordingly denied.  A claim for service connection 
for residuals of mustard gas exposure, to include respiratory 
and skin disorders, is not well grounded, and is accordingly 
denied.  New and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis, to include osteoarthritis of the lumbosacral 
spine; in addition, that claim is well grounded.  
Nonetheless, service connection for osteoarthritis, to 
include osteoarthritis of the lumbosacral spine, is denied.

Entitlement to all benefits sought on appeal is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

